Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on Jun 6, 2022 as a reply to the non-final office action mailed on March 16, 2022.
No claim has been cancelled or added.
Claims 1-15 are pending.
Claims 1-15 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on June 9, 2022 have been carefully considered but deemed unpersuasive in view of Examiner’s response in the sections Claim Rejection - 35 U.S.C. 112 below.
	Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The objection to the drawings is maintained because claim * still recites the feature "restoration function" that is not illustrated in the drawings.
The rejection of claims under 35 U.S.C. 101 is maintained.
The rejection of claims under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites “a method for learning classifier-agnostic node representations” comprises the steps of 
“learning representations of nodes of a graph structure …”,
“learning embeddings of the class label information for at least some of the nodes” and
“injecting the learned embeddings of the class label information in to the nodes representations …”.
Although a method falls into one of the four statutory categories, the method steps as cited above amount to no more than a “disembodied mathematical algorithm”, which directs the claim to a judicial exception. See MPEP 2106.04 I and 2106.04(a)(2).
The rationale for arguing that the method steps in claim 1 are no more than mathematical algorithm/calculation is that the steps in claim 1 is as follows:
1. a graph structure is known by one of ordinary skill in that art of computer science to be an abstract data structure. The claim element “representations of nodes of the graph structure” is a set of mathematical values, hereinafter referred to as a first set of mathematical values. 
Without specific implementation details that involve the active use of computing devices, the step of “learning the representations of nodes of the graph structure” is merely an abstract concept/idea/thought of deriving the first set of mathematical values via mathematical calculation.
2. The claim element “class label information” is a second set of mathematical values and “learning embeddings of the class label information for at least some of the nodes” is merely another mathematical calculation that transforms the “class label information”, i.e. the second set of mathematical values into “embeddings of the class label information”, which we will refer to as a third set of mathematical values.  
Examiner’s understanding is that this claim element is a representation of the Algorithm 1 disclosed in Figs. 2-5 and paragraphs [0034-0039], as Applicant had stated in the Remarks, Page 12, last paragraph. 
3. the step of “injecting the learned embeddings of the class label information into the nodes representations” is yet again another mathematical operation that combines the third set of mathematical values with the first set of mathematical values. 
Without specific implementation details that involve the use of computing devices, this step amounts to no more than a thought process or a mathematical formula.
4. the step of “applying the node representations that carry the class label information as input into one of the classification functions to determine an action in a machine learning application.”
Without specific implementation details that involve the use of computing devices, this step amounts to no more than a mental process or manipulation of a mathematical formula .
Therefore, the entire process is nothing more than an abstract concept or mathematical calculation that is considered judicial exception under 35 U.S.C 101.

Dependent claims 2-9 not only fail to overcome the judicial exception issue in claim 1, but also introduce additional mathematical calculation steps that exacerbate the issue.
 Claim 10 recites a system comprising one or more processors that are configured to execute the method steps in claim 1, which the analysis above has shown to be nothing more than disembodied mathematical calculation. Therefore claim 10 is also directed to judicial exception under 35 U.S.C. 101.
Dependent claims 11-14 not only fail to overcome the judicial exception issue in claim 10, but also introduce additional mathematical calculation steps that further the issue.
Claim 15 recites a computer readable medium having instructions which when executed by one or more processors provides for execution of steps that amount to no more than mathematical manipulation of data values.  Therefore the claim is directed to judicial exception under 35 U.S.C. 101.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-8, 10-13 and 15 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing (1) how the graph structure is constructed and what the “node representations” entails, (2) the structure of an unsupervised learning framework is and (3) how the embedding of class label information is done and what the act of learning the embeddings entails, all of which are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
In response to Applicant’s arguments regarding the previous rejection, Examiner has elaborated the rejection rationale below, with claim elements in question being underlined and bold-faced.
Claim 1. A method for learning classifier-agnostic node representations that are independent from particular classification functions and carry class label information, the method comprising: 
learning representations of nodes of a graph structure according to an unsupervised learning framework by applying a distance-based or similarity-based loss between the nodes: 
Although a graph structure that comprises nodes and edges is a well-known concept in computer science, the skill of using a set of data specific to a particular user application to create a graph structure where the nodes and edges of the graph structure store application-specific data and carry application-specific meanings is not well-known in the art and it varies greatly from one use case to another.  Similarly, an unsupervised learning framework is a well-known concept but its embodiments and associated implementation steps vary greatly between use cases and are not always well-known to one of ordinary skill in the art.  
Absent sufficient disclosure about the embodiments of the graph structure, specifically the information stored in the nodes and the edges of the graph that is pertinent to the instant invention and embodiments of the unsupervised learning framework, the act of “learning representations of nodes of a graph structure according to an unsupervised learning framework” would require undue experimentation, particular when the concept of “representations of nodes” itself may also entail an indefinite number of possible embodiments. See MPEP 2164.01 regarding test of enablement.
learning embeddings of the class label information for at least some of the nodes; 
The application disclosure does not enable one of ordinary skill in the art to know what the act of “learning” involves and therefore it would require undue experimentation to make use of the step.
injecting the learned embeddings of the class label information into the node representations learned according to the unsupervised learning framework such that the node representation carry the class label information; and
applying the node representations that carry the class label information as input into one of the classification functions to determine an action in a machine learning application.
Without knowing what information is contained in node representations in addition to the class label information, one of ordinary skill in the art would not be able to know how to use a classification function to determine an action in a machine learning application without undue experimentation.  However, detailed information about node representations is critical to the invention but is missing from the claim.
Claim 2. The method according to claim 1, wherein injecting the learned embeddings of the class label information further comprises: maintaining a copy of class labels for each attribute label type of the nodes and, for each of the copies, learning a distinct embedding particular to the respective label types; 
Examiner’s rationale: The application disclosure does not enable one of ordinary skill in the art to know what the act of “learning a distinct embedding…” involves and therefore it would require undue experimentation to make use of the step.
prior to each learning iteration, sampling for each of the nodes and each of the label types, a set of labels associated with the respective node for the respective label type uniformly at random; and 
Examiner’s rationale: Note that “the label types” lacks antecedent basis. Although the previous clause recites “attribute label type”, it is not a proper antecedent basis for “the label types”.  Such lack of antecedent basis creates an enablement issue as absent the knowledge of what “the label types” entail, one of ordinary skill in the art would not be able to know how to sample them without undue experimentation.
using the sets of labels in a learning iteration according to the unsupervised learning framework.  
Claims 3, 4, 6-8 and 10-13 contain elements, as highlighted below, that are not enabled by the specification,
Claim 3. The method according to claim 1, further comprising incorporating sequence data into the unsupervised learning framework.  
Claim 4. The method according to claim 1, further comprising training a plurality of classification functions on the learned node representations, and selecting the classification function having the highest accuracy for a given production system.  
Claim 6. The method according to claim 1, further comprising inducing the graph structure based on similarities among input samples.  
Claim 7. The method according to claim 6, further comprising adding a new node to the graph structure based on similarities between the new node and the nodes of the graph structure.  
Claim 8. The method according to claim 1, wherein the nodes correspond to patients and the node representations are learned according to the unsupervised learning framework based on similarities among the patients according to electronic health records, the method further comprising using one of a plurality of classification functions having a highest accuracy to determine a personalization action.  
Claims 10-13 recite substantially the same subject matter as claims 1-4, respectively; therefore they have the same indefiniteness issues as claims 1-4.
Claim 15 recites substantially the same subject matter as claim 2, therefore has the same indefiniteness issues as claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claims, particularly the independent claims 1, 10 and 15, have an issue of undue multiplicity in that each of the claims recites multiple claim elements with undue breadth, and as a result it is impossible for one of ordinary skill in the art to determine the metes and bounds of the claim, so as to understand how to avoid infringement. See MPEP 2173.05(n) for more information.
Detailed explanations of examiner’s rationale are presented below.
Claim 1. A method for learning classifier-agnostic node representations that are independent from particular classification functions and carry class label information, the method comprising: 
learning representations of nodes of a graph structure (1. A graph is an abstract data type that is well known in computer science. However, to use a graph structure in a real-life application, one must know what a nodes or an edge of a graph represents and what information is stored in such a node or an edge so that one knows how to use the graph.  A general recitation of a graph structure with generic node representation makes it impossible for one of ordinary skill in the art to determine what types of data and how such data would be organized and stored into the nodes and edges of a graph, giving the scope of the claim element “a graph structure” and “representations of nodes of a graph structure” an undue breadth) according to an unsupervised learning framework (unsupervised learning, as opposed to supervised learning, is one of two categories of machine learning; merely reciting “an unsupervised learning framework” without specifying what the unsupervised learning framework entails allows the element to cover every possible embodiment of an unsupervised learning framework and gives it an undue breadth.) by applying a distance-based or similarity-based loss between the nodes (It is unclear what “loss” refers to and what is used as a reference point for determining the loss.  Furthermore, it is unclear how the distance or similarity loss is determined as one does not know what the nodes are.  A combination of multiple elements with undue breadth, where the elements include “a graph structure”, “representation of nodes of a graph structure”, “an unsupervised learning framework”, and “distance-based or similarity-based loss between nodes”, would result in undue multiplicity, MPEP 2173.05(n),  as a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement); and 
learning embeddings of the class label information for at least some of the nodes (it is unclear embeddings of the class label information entails, it is also what learning embeddings of the class label information entails, making it impossible for one of ordinary skill in the art to determine the metes and bounds of this claim limitation); and 
injecting the learned embeddings of the class label information into the node representations learned according to the unsupervised learning framework such that the node representations carry the class label information (As said in the rejection rationale for the first “learning” clause in the claim, it is unclear what “node representations” entails; The instant limitation introduce further confusion with the recitation of “learned embeddings of the class label information.” This limitation again has an indefiniteness issue due to its undue multiplicity ); and
applying the node representations that carry the class label information as input into one of the classification functions to determine an action in a machine learning application (the claim element “classification functions” again has an undue breadth as it covers all possible categories and types of classification functions; the claim element “determine an action” also has an undue breadth as it is unknown what the recited “machine learning application” entails and what an action is.  Combining several claim elements with undue breadth in one claim limitation again raises the issue of undue multiplicity and causes the scope of the claim limitation to be indefinite as one of ordinary skill in the art would be unable to determine the metes and bounds of the limitation so as to understand how to avoid infringement).
Claim 2. The method according to claim 1, wherein injecting the learned embeddings of the class label information further comprises: maintaining a copy of class labels for each attribute label type of the nodes (it is unclear what any of the “class labels”, “attribute” and “attribute label type” entails and what it covers) and, for each of the copies, learning a distinct embedding particular to the respective label types (it is unclear what “embedding” entails and whose embedding this is, making it impossible to interpret the claim element and determine its scope); 
prior to each learning iteration (it is unclear what “a learning iteration” entails), sampling for each of the nodes and each of the label types, a set of labels associated with the respective node for the respective label type uniformly at random (it is unclear what “a set of labels associated with the respective node” means; it is also unclear how the sampling is done and what results the sampling produces), and choosing the label types for nodes not having class labels (it is unclear why some nodes do not have class labels, neither is it clear how the “choosing” is done); and 
using the sets of labels in a learning iteration according to the unsupervised learning framework (it is unclear how “the sets of labels is used in a learning iteration”).  
Again, combining several claim elements with undue breadth in one claim limitation raises the issue of undue multiplicity and causes the scope of the claim limitation to be indefinite as one of ordinary skill in the art would be unable to determine the metes and bounds of the limitation so as to understand how to avoid infringement.
Furthermore, the claim element “the label types” lacks antecedent basis. Although the previous clause recites “attribute label type”, it is not a proper antecedent basis for “the label types”.
Claim 3. The method according to claim 1, further comprising incorporating sequence data into the unsupervised learning framework (Without clearly reciting the structure of an unsupervised learning framework, and without additional information on the sequence data and its relationship to other claim elements in the parent claim, it is unclear to one of ordinary skill in the art how the “incorporating” is done and what methods of incorporating is covered by the scope of this claim).  
Claim 4. The method according to claim 1, further comprising training a plurality of classification functions on the learned node representations, and selecting the classification function having the highest accuracy for a given production system (it is unclear what “a plurality of classification functions” entails; furthermore, “highest accuracy” is a relative term and it is unclear what applicant considers as “highest accuracy”).  
Claim 6. The method according to claim 1, further comprising inducing the graph structure based on similarities among input samples (as similarity is usually determined based on a specific criteria, it is unclear what criteria falls into the scope of “similarities among input samples” in this claim).  
Claim 7. The method according to claim 6, further comprising adding a new node to the graph structure based on similarities between the new node and the nodes of the graph structure.  
Claim 8. The method according to claim 1, wherein the nodes correspond to patients and the node representations are learned according to the unsupervised learning framework based on similarities among the patients according to electronic health records (it is unclear what is considered as similarities among patients), the method further comprising using one of a plurality of classification functions having a highest accuracy to determine a personalization action (it is unclear what “a plurality of classification functions” entails; furthermore, “highest accuracy” is a relative term and it is unclear what applicant considers as “highest accuracy”) .  
Claims 5 and 9 depend from claims with indefiniteness issues, therefore inherit such issues.
Claims 10-14 recite substantially the same subject matter as claims 1-5, respectively; therefore they have the same indefiniteness issues as claims 1-5.
Claim 15 recites substantially the same subject matter as claim 2, therefore has the same indefiniteness issues as claim 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        7/22/2022